Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 1 of 23




                 EXHIBIT H
Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 2 of 23




       Privacy Impact Assessment Update for

CBP Border Searches of Electronic
            Devices
                  DHS/CBP/PIA-008(a)
                     January 4, 2018
                     Contact Point
                      John Wagner
        Deputy Executive Assistant Commissioner
               Office of Field Operations
          U.S. Customs and Border Protection
                     (202) 344-1610

                   Reviewing Official
                    Philip S. Kaplan
                 Chief Privacy Officer
            Department of Homeland Security
                     (202) 343-1717
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 3 of 23
                                                 Privacy Impact Assessment Update
                                                       DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                         Page 1



Abstract
        The U.S. Department of Homeland Security (DHS) U.S. Customs and Border Protection
(CBP) is publishing an updated Privacy Impact Assessment (PIA) to provide notice and a privacy
risk assessment of the CBP policy and procedures for conducting searches of electronic devices
pursuant to its border search authority. CBP is conducting this PIA update to describe recent
changes to, and the reissuance of, CBP’s policy directive governing border searches of electronic
devices, CBP Directive No. 3340-049A, Border Searches of Electronic Devices (January 2018).
CBP is conducting a privacy risk assessment of this updated policy as applied to any device that
may contain information in an electronic or digital form, such as computers, tablets, disks, drives,
tapes, mobile phones and other communication devices, cameras, and music and other media
players. Noting the evolution of the operating environment since the 2009 Directive was issued,
along with advances in technology and other continuing developments, CBP reviewed and updated
its Directive.

Overview
        All merchandise and persons crossing the border, both inbound and outbound, are subject
to inspection by CBP pursuant to its authority to enforce immigration, customs, and other federal
laws at the border. CBP’s search authority extends to all persons and merchandise, including
electronic devices, crossing our nation’s borders.1 CBP conducts border searches of electronic
devices in accordance with all legal requirements. CBP has imposed certain policy requirements,
above and beyond prevailing legal requirements, to ensure that the border search of electronic
devices is exercised judiciously, responsibly, and consistent with the public trust. In accordance
with this newly updated and reissued policy,2 CBP will continue to protect the rights of individuals
against unreasonable search and seizure and ensure privacy protections while accomplishing its
border security and enforcement missions.3
        As previously described in the original border searches of electronic devices PIA,4 CBP
identified two primary privacy risks regarding these types of searches. The first is whether CBP

1
  Pursuant to CBP Directive No. 3340-049A, Border Searches of Electronic Devices (January 2018), an electronic
device is any device that may contain information in an electronic or digital form, such as computers, tablets, disks,
drives, tapes, mobile phones and other communication devices, cameras, and music and other media players.
2
  CBP Directive No. 3340-049A, Border Searches of Electronic Devices (January 2018). The 2009 Directive
included a requirement to review the policy, as did the original Privacy Impact Assessment (See DHS/CBP/PIA-008
Border Searches of Electronic Devices (August 25, 2009), available at www.dhs.gov/privacy).
3
  CBP’s statutorily-prescribed duties include, among other things, ensuring the interdiction of persons and goods
illegally entering or exiting the United States; enforcing the customs and trade laws of the United States; detecting,
responding to, and interdicting terrorists, drug smugglers and traffickers, human smugglers and traffickers, and other
persons who may undermine the security of the United States; and safeguarding the border of the United States to
protect against the entry of dangerous goods. 6 U.S.C. § 211.
4
  See DHS/CBP/PIA-008 Border Searches of Electronic Devices (August 25, 2009), available at
www.dhs.gov/privacy.
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 4 of 23
                                                 Privacy Impact Assessment Update
                                                   DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                     Page 2


has the appropriate authority to conduct this type of search at the border. The legal foundation for
border searches of any object at the border, regardless of its type, capacity, or format, is well-
established and is discussed in detail in the previously published 2009 PIA.5 In general, border
searches of electronic devices do not require a warrant or suspicion, but certain searches
undertaken in the Ninth Circuit must meet a heightened standard.6 The second privacy risk
concerns CBP’s potential over-collection of information from individuals due to the volume of
information that is either stored on, or accessible by, today’s electronic devices.
        Individual privacy concerns are heightened due to the pervasiveness of smartphones and
the volume and type of personal information they can store or that they can access through cloud-
based applications. In the past, someone might bring a briefcase across the border that contains
pictures of their friends or family, work materials, personal notes, diaries or journals, or any other
type of personal information. Now due to the availability of electronic information storage locally
on a device, as well as in cloud-based servers, the amount of personal and business information
that may be hand-carried across the border, or accessible from a device carried across the border,
by a single individual has increased exponentially. Further, today’s smartphones and tablets are
used for many reasons, including those that regularly involve communications and sharing views
and personal thoughts. While someone may not feel that the inspection of a briefcase raises
significant privacy concerns because of the more limited amount of information that could be
searched, that same person may feel that a search of their electronic device is more invasive due
to the amount of information potentially available on and now accessible by electronic devices.
Border Search Authority
        CBP enforces and administers federal law at the border and facilitates the inspection of
merchandise and people to fulfill the immigration, customs, agriculture, and counterterrorism
missions of the Department. Border searches of electronic devices are part of CBP’s longstanding
practice and are essential to enforcing the law at the U.S. border and to protecting border security.
The border searches also help detect evidence relating to terrorism and other national security
matters, human and bulk cash smuggling, contraband, and child pornography. Searches can also
reveal information about financial and commercial crimes, such as those relating to copyright,
trademark, and export control violations. Searches can be vital to risk assessments that otherwise
may be predicated on limited or no advance information about a given traveler or item, and they
can enhance critical information sharing with, and feedback from, elements of the Federal
Government responsible for analyzing terrorist threat information. Finally, searches at the border
are often integral to a determination of an individual’s intentions upon entry to the United States
and provide additional information relevant to admissibility under immigration laws.



5
  See DHS/CBP/PIA-008 Border Searches of Electronic Devices (August 25, 2009), available at
www.dhs.gov/privacy.
6
  See Cotterman v. United States, 709 F.3d 952 (9th Cir. 2013).
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 5 of 23
                                                 Privacy Impact Assessment Update
                                                       DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                         Page 3


        CBP’s border authorities permit the inspection, examination, and search of vehicles,
persons, baggage, and merchandise to ensure compliance with any law or regulation enforced or
administered by CBP. All travelers entering the United States are required to undergo customs and
immigration inspection to ensure they are legally eligible to enter and that their belongings are not
being introduced contrary to law. CBP’s authorities to conduct searches of travelers and their
merchandise entering or leaving the United States will be referred to in this PIA as “border search
authority.” CBP may search electronic devices, as with any other belongings, pursuant to border
search authority.
       CBP’s border search authority applies at the physical border, the functional equivalent of
the border (for example, international airports in the interior), or the extended border, as those
terms are defined under applicable law. The border search authority applies to both inbound and
outbound travelers and merchandise, including electronic devices.
If Selected for a Search of Your Electronic Device
        CBP searches only a fraction of international travelers’ electronic devices.7 Travelers
arriving at a port of entry must present themselves and their effects for inspection. During the
border inspection, a CBP Officer checks the traveler’s documentation and reviews relevant
information (including relevant law enforcement information and “lookouts”8). The Officer may
verbally request additional information from the traveler and may perform a basic search (defined
further below) of the traveler’s electronic device with or without suspicion. If the CBP Officer
determines that the traveler warrants further examination, he or she will refer the traveler for
additional scrutiny, known as “secondary inspection,” which may include a basic or advanced
search of the traveler’s electronic devices. CBP documents relevant information regarding border
inspections, including inspections of both basic and advanced searches, in its primary law
enforcement system, TECS.9
        CBP Officers document searches of electronic devices in the “Electronic Media Report”
module of TECS, which provides information on why the traveler was selected for an examination.
Furthermore, at every stage after the traveler is referred to “secondary inspection,” CBP maintains
records of the examination, detention, retention, or seizure of a traveler’s property, including any
electronic devices. Additionally, signage is posted throughout the port areas informing travelers

7
  In FY17, CBP conducted 30,200 border searches, both inbound and outbound, of electronic devices. CBP searched
the electronic devices of more than 29,200 arriving international travelers, affecting 0.007 percent of the
approximately 397 million travelers arriving to the United States. Of the more than 390 million arriving international
travelers that CBP processed in FY16, 0.005 percent of such travelers (more than 18,400) had their electronic
devices searched.
8
  As part of processing individuals at the border, DHS/CBP conducts pre-arrival or pre-departure TECS queries,
which include checks against lookouts, such as “wants and warrants,” watchlist matches, etc.
9
  For a complete overview of TECS, its functions, and the associated privacy risks, see DHS/CBP/PIA-009 TECS
System: CBP Primary and Secondary Processing (December 22, 2010) and DHS/CBP/PIA-021 TECS System:
Platform (August 2016), available at www.dhs.gov/privacy.
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 6 of 23
                                                 Privacy Impact Assessment Update
                                                      DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                        Page 4


that all vehicles, other conveyances, persons, baggage, packages, or other containers are subject to
detention and search. Specifically regarding border searches of electronic devices, CBP has created
a tear-sheet10 to provide travelers who have questions or concerns regarding the search of their
electronic device.

Reason for the PIA Update
        CBP previously published a PIA11 examining the privacy impact of the procedures for
searching electronic devices at the border in 2009. In the ensuing years, there have been a number
of significant developments, including:
            evolution in the operational threat environment;
            the proliferation of various forms of electronic devices, specifically tablets and
             smartphones, and the advancement of technology that has resulted in increased capacity
             to store and transport information, including sensitive and personal information;
            the rise of cloud-based applications accessible by electronic devices, that permit storage
             of even greater amounts of information than could be stored on an individual device;
            continuing public attention to issues of privacy and government collection of personal
             information; and
            CBP’s issuance of an updated policy for Border Searches of Electronic Devices
             (January 2018).
The 2009 PIA provides a comprehensive discussion of CBP’s searches of electronic devices under
border search authority. This PIA update provides both an update to that analysis, with additional
detail regarding how CBP uses information collected from electronic devices. CBP is conducting
this PIA to provide notice and a privacy risk assessment of (1) policy changes due to the update
and reissuance of the CBP Border Search of Electronic Devices Policy and (2) changes in where
and how CBP stores information extracted from electronic devices.
        1. Update and Reissuance of the CBP Border Search of Electronic Devices Policy
        In tandem with this PIA, CBP publicly released an updated Border Searches of Electronic
Devices policy. The purpose of this CBP-wide policy remains the same: to provide guidance and
standard operating procedures for searching, reviewing, retaining, and sharing information
contained in computers, tablets, removable media, disks, drives, tapes, mobile phones, cameras,
music and other media players, and any other communication, electronic, or digital devices subject
to inbound and outbound border searches by CBP. However, there are several changes from the
original 2009 policy.

10
 See https://www.cbp.gov/sites/default/files/documents/inspection-electronic-devices-tearsheet.pdf.
11
 See DHS/CBP/PIA-008 Border Searches of Electronic Devices (August 25, 2009), available at
www.dhs.gov/privacy.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 7 of 23
                                                Privacy Impact Assessment Update
                                               DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                 Page 5


       A. Types of CBP Border Searches of Electronic Devices
        The Directive governs border searches of electronic devices – including any inbound or
outbound search pursuant to longstanding border search authority – conducted at the physical
border, the functional equivalent of the border, or the extended border, consistent with law and
agency policy. For purposes of the Directive, this excludes actions taken to determine if a device
functions (e.g., turning an electronic device on and off); actions taken to determine if physical
contraband is concealed within the device itself; or the review of information voluntarily provided
by an individual in an electronic format (for example, when an individual shows an e-ticket on an
electronic device to an Officer, or when an alien proffers information to establish admissibility).
The Directive does not limit CBP’s authority to conduct other lawful searches of electronic
devices, such as those performed pursuant to a warrant, consent, abandonment, or in response to
exigent circumstances; it does not limit CBP’s ability to record impressions relating to border
encounters; nor does it restrict the dissemination of information as required by applicable statutes
and Executive Order.
        CBP Officers are trained to assess a “totality of circumstances” when making
determinations on the appropriate actions to take during a border inspection. CBP may engage in
various actions during a border inspection, such as an examination of the traveler belongings
including their electronic devices. In the context of border searches of electronic devices, a search
may be conducted for a variety of reasons. For example, if the traveler is suspected of possessing
child pornography or trafficking a controlled substance, that traveler may be referred for additional
scrutiny and a search of their device. A search of an electronic device may also assist a CBP Officer
in verifying information that may be pertinent to the admissibility of a foreign national who is
applying for admission.
        With respect to border searches of information contained in electronic devices, the original
2009 policy did not differentiate between the types of searches that CBP conducts on an electronic
device. Under the new 2018 policy, CBP has updated the definitions of these searches and outlined
the procedures that apply to each respective type of search. CBP now follows different procedures
depending on whether the search is a “basic search” or an “advanced search.” As explained in
greater detail below, a basic search may be conducted with or without suspicion, while the
Directive requires, strictly as a matter of policy, additional justification for an advanced search.
       Notably, while a basic search is not a necessary precursor to an advanced search,
information identified during a basic search may lead to an advanced search, consistent with
Section 5.1.4 of the Directive.
       Basic Search
        A basic search is defined in CBP policy as “any border search of an electronic device that
is not an advanced search [as described below]. In the course of a basic search, with or without
suspicion, an Officer may examine an electronic device and may review and analyze information
           Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 8 of 23
                                                   Privacy Impact Assessment Update
                                               DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                 Page 6


encountered at the border, subject to the requirements and limitations provided herein and
applicable law.”12
        A CBP Officer may perform a basic search of the electronic device in front of the passenger
with or without suspicion. This search may reveal information that is resident upon the device and
would ordinarily be visible by scrolling through the phone manually (including contact lists, call
logs, calendar entries, text messages, pictures, videos, and audio files). Unlike an advanced search
(described below), the basic search does not entail the connection of external equipment to review,
copy, and/or analyze its contents. Following the examination of the device, the CBP Officer
conducting the inspection enters a record of the interaction, including a record of any electronic
devices searched, into the TECS module.
        Pursuant to law, CBP undertakes basic searches with or without suspicion. Following a
basic search, if CBP is satisfied that no further examination is needed, the electronic device is
returned to the traveler and he or she is free to proceed. In this situation, no receipt to document
chain of custody is given to the traveler because the device has not been detained or seized. Upon
traveler request and when operationally feasible, CBP Officers may conduct the basic examination
of an individual’s electronic device in a private area away from other travelers.
           Advanced Search
        An advanced search is defined in CBP policy as “any search in which an Officer connects
external equipment, through a wired or wireless connection, to an electronic device not merely to
gain access to the device, but to review, copy, and/or analyze its contents.” In instances in which
there is reasonable suspicion of activity in violation of the laws enforced or administered by CBP,
or in which there is a national security concern, and with supervisory approval at the Grade 14
level or higher (or a manager with comparable responsibilities), an Officer may perform an
advanced search of an electronic device. Many factors may create reasonable suspicion or
constitute a national security concern; examples include the existence of a relevant national
security-related lookout in combination with other articulable factors as appropriate, or the
presence of an individual on a government-operated and government-vetted terrorist watch list.13
       If an Officer determines that there is reasonable suspicion of activity in violation of laws
enforced or administered by CBP, or that there is a national security concern, the CBP Officer may
conduct an advanced search with supervisory approval. An advanced examination of an electronic
device may involve the copying of the contents of the electronic device for analysis at a later time.
        CBP thoroughly documents all border searches of electronic devices. For both basic and
advanced searches, CBP Officers are trained to provide all pertinent information related to the
search of the electronic device, including the name of the Officer performing the search, the date
the search was performed, the name of the owner of the electronic device, a physical description

12
     CBP Directive No. 3340-049A at 5.1.3.
13
     CBP Directive No. 3340-049A at 5.1.4.
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 9 of 23
                                                 Privacy Impact Assessment Update
                                                        DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                          Page 7


of the device, and factors related to initiating the search. At times it is necessary to detain a device
for continuation of the border search for a period after an individual’s departure from the port or
other location of detention. When CBP detains devices pursuant to the updated directive, the
traveler is issued a Customs Form (CF) 6051D.14
        Prior to copying the contents of an electronic device, the inspecting CBP Officer must
obtain supervisory approval. Furthermore, data copied from the phone is limited to what is on the
physical device. CBP border searches extend to the information that is physically resident on the
device and do not extend to information that is located solely on remote servers.
         B. Policy-based Limits and Controls on Border Searches of Electronic Information
                i. Reasonable Suspicion or National Security Concern
        As described above, an advanced search is defined in CBP policy as “any search in which
an Officer connects external equipment, through a wired or wireless connection, to an electronic
device not merely to gain access to the device, but to review, copy, and/or analyze its contents.”
The Directive requires that in instances in which there is reasonable suspicion of activity in
violation of the laws enforced or administered by CBP, or in which there is a national security
concern, and with supervisory approval at the Grade 14 level or higher (or a manager with
comparable responsibilities), an Officer may perform an advanced search of an electronic device.
Many factors may create reasonable suspicion or constitute a national security concern; examples
include the existence of a relevant national security-related lookout in combination with other
articulable factors as appropriate, or the presence of an individual on a government-operated and
government-vetted terrorist watch list.15
        This is a significant shift from the original 2009 policy. CBP now defines advanced
searches, and as a matter of nationwide policy, provides that they will be conducted where there
is reasonable suspicion of activity in violation of the laws enforced or administered by CBP, or
when there is a national security concern. CBP now affirmatively imposes policy requirements on
advanced searches, above and beyond constitutional and legal requirements, to ensure that the
border search of electronic devices is exercised judiciously, responsibly, and consistent with the
public trust.
       By applying a heightened standard to all advanced searches of electronic devices, CBP is
self-imposing greater policy controls over its border search authority. This shows that CBP is
taking responsible steps to ensure and maintain individual privacy and public trust, while still
meeting its enforcement mandates.

14
   Customs Form (CF) 6051D is provided to the traveler as a receipt. This form contains contact information for the
traveler and the CBP Officer to ensure each party can contact the other with questions or for retrieval of the
electronic device at the conclusion of the border search. From the time the electronic device is detained to the time it
is returned to the traveler, the device is kept in secured facilities with restricted access at all times.
15
   CBP Directive No. 3340-049A at 5.1.4.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 10 of 23
                                                Privacy Impact Assessment Update
                                                  DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                    Page 8


              ii. Restriction on CBP Access to Information in the “Cloud”
        In the 2018 Directive, CBP has formally clarified the scope of the information it accesses
when conducting border searches of electronic devices. The updated policy clarifies that a border
search includes an examination of only the information that is resident upon the device and
accessible through the device’s operating system or through other software, tools, or applications.16
For both basic and advanced searches, Officers may not intentionally use the device to access
information that is solely stored remotely.17 Prior to beginning a basic or advanced search, CBP
Officers must take steps to ensure that a device is not connected to any network. To avoid retrieving
or accessing information stored remotely and not otherwise present on the device, Officers will
either request that the traveler disable connectivity to any network (e.g., by placing the device in
airplane mode), or, where warranted by national security, law enforcement, Officer safety, or other
operational considerations, Officers will themselves disable network connectivity. Officers also
take care to ensure, throughout the course of a border search, that they do not take actions that
would make any changes to the contents of the device.18
              iii. Treatment of Privileged Information
        CBP border searches of electronic devices have raised concerns regarding potential access
to, and handling of, attorney-client privileged information. While the original CBP policy provided
that privileged information must be protected in accordance with applicable law, and required that
Officers coordinate with the CBP Office of Chief Counsel (OCC), the updated directive provides
additional detail regarding the procedures CBP Officers follow when they encounter information
that they identify as privileged or over which a privilege has been asserted. The 2018 Directive
maintains the provisions from the 2009 Directive regarding the treatment of other possibly
sensitive information, such as medical records and work-related information carried by journalists,
which shall still be handled in accordance with any applicable federal law and CBP policy. CBP
Officers’ questions regarding the review of these materials shall be directed to the CBP
Associate/Assistant Chief Counsel office, and this consultation shall be noted in appropriate CBP
systems, as required previously.
        If an Officer encounters information identified as, or that is asserted to be, attorney-client
privilege information or attorney work product, the Officer must seek clarification from the
individual asserting the privilege as to the specific files, attorney or client names, or other
particulars that may assist CBP in identifying privileged information. Pursuant to the updated
policy, CBP Officers shall seek clarification, if practicable in writing, from the individual asserting
this privilege as to specific files, file types, folders, or categories of files, attorney or client names,
email addresses, or phone numbers, or other particulars that may assist CBP in identifying

16
   CBP Directive No. 3340-049A at 5.1.2.
17
   CBP Directive No. 3340-049A at 5.1.2.
18
   CBP Directive No. 3340-049A at 5.1.2.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 11 of 23
                                                Privacy Impact Assessment Update
                                                DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                  Page 9


privileged information.19 Prior to any border search of files or other materials over which a
privilege has been asserted, the Officer will contact the Associate/Assistant Chief Counsel office.20
In coordination with the Associate/Assistant Chief Counsel office, which will coordinate with the
U.S. Attorney’s Office as needed, Officers will ensure the segregation of any privileged material
from other information examined during a border search to ensure that any privileged material is
handled appropriately while also ensuring that CBP accomplishes its critical border security
mission. This segregation process will occur through the establishment and employment of a Filter
Team comprised of legal and operational representatives, or through another appropriate measure
with written concurrence of the Associate/Assistant Chief Counsel office.
        At the completion of the CBP Filter Team review, unless any materials are identified that
indicate an imminent threat to homeland security, copies of materials maintained by CBP and
determined to be privileged will be destroyed, except for any copy maintained in coordination with
the Associate/Assistant Chief Counsel office solely for purposes of complying with a litigation
hold or other requirement of law.21
              iv. Handling of Passcode-Protected or Encrypted Information
        The 2009 policy was silent regarding CBP’s handling of passcode-protected or encrypted
information. As technology has enabled more sophisticated data security safeguards to be
employed over electronic devices, CBP has self-imposed controls over how and when it will
access, store, and destroy information that is passcode-protected or encrypted.
        Travelers are obligated to present electronic devices and the information contained therein
in a condition that allows inspection of the device and its contents. If presented with an electronic
device containing information that is protected by a passcode or encryption or other security
mechanism, an Officer may request the individual’s assistance in presenting the electronic device
and the information contained therein in a condition that allows inspection of the device and its
contents.22 Officers may request passcodes or other means of access to facilitate the examination
of an electronic device or information contained on an electronic device, including information on
the device that is accessible through software applications present on the device that is being
inspected or has been detained, seized, or retained.
         Any passcodes or other means of access provided by the traveler will be used as needed to
facilitate the examination; however, they must be deleted or destroyed when no longer needed to
facilitate the search of a given device, and may not be used to access information that is only stored
remotely.23 The CBP Privacy Officer shall conduct a CBP Privacy Evaluation of this requirement


19
   CBP Directive No. 3340-049A at 5.2.1.1.
20
   CBP Directive No. 3340-049A at 5.2.1.2.
21
   CBP Directive No. 3340-049A at 5.2.1.3.
22
   CBP Directive No. 3340-049A at 5.3.1.
23
   CBP Directive No. 3340-049A at 5.3.2.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 12 of 23
                                                Privacy Impact Assessment Update
                                                      DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                       Page 10


within one year of publication of this PIA. The Privacy Evaluation will be shared with the DHS
Privacy Office.
         If an Officer is unable to complete an inspection of an electronic device because it is
protected by a passcode or encryption, the Officer may detain the device pending a determination
as to its admissibility, exclusion, or other disposition.
        2. Storage of Information Extracted from an Electronic Device in the Automated
           Targeting System
        The 2009 Directive provided for the retention of information relating to immigration,
customs, and other enforcement matters, if such retention is consistent with the privacy and data
protection standards of the system of records in which such information is retained. Since that
time, CBP published a Privacy Impact Assessment Update regarding CBP’s use of the Automated
Targeting System (ATS)24 to store information copied and stored from a traveler’s electronic
device. To further CBP’s border security mission, CBP may use ATS to further review, analyze,
and assess the information physically resident on the electronic devices, or copies thereof, that
CBP collected from individuals who are of significant law enforcement, counterterrorism, or other
national security concerns. CBP may retain information from the physical device and the report
containing the analytical results, which are relevant to immigration, customs, and/or other
enforcement matters, in the ATS-Targeting Framework (TF) for purposes of CBP’s border security
mission, including identifying individuals who and cargo that need additional scrutiny. CBP may
use ATS-TF to vet the information collected from the electronic devices of individuals of concern
against CBP holdings and create a report which includes data that may be linked to illicit activity
or actors. Information from electronic devices uploaded into ATS will be normalized25 and flagged
as originating from an electronic device.
        Section 5.5.1.2 of the 2018 CBP directive, Border Searches of Electronic Devices, provides
for retention of information in CBP Privacy Act-Compliant Systems and states that without
probable cause to seize an electronic device or a copy of information contained therein, CBP may
retain only information relating to immigration, customs, and/or other enforcement matters if such
retention is consistent with the privacy and data protection standards of the system of records in
which such information is retained.
        ATS may be used to conduct an analytic review of the information and will transfer
results of that review to ATS-TF. ATS-TF may retain the analytic review, which includes the
information that may be linked to illicit activity or illicit actors and the underlying information
relating to immigration, customs, and/or other enforcement matters for the purposes of ensuring
compliance with laws CBP is authorized to enforce and to further CBP’s border security mission,


24
  See DHS/CBP/PIA-006 Automated Targeting System (ATS), available at www.dhs.gov/privacy.
25
  Normalization is the process of organizing data in a database to reduce redundancy and ensure that related items
are stored together.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 13 of 23
                                                Privacy Impact Assessment Update
                                                       DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                        Page 11


including identifying individuals and cargo that need additional scrutiny and other law
enforcement, national security, and counterterrorism purposes. For example, CBP may use ATS
to link a common phone number to three separate known or suspected narcotics smugglers,
which may lead CBP to conduct additional research and, based on all available information,
further illuminate a narcotics smuggling operation.26

Fair Information Practice Principles (FIPPs)
        The Privacy Act of 1974 articulates concepts of how the Federal Government should treat
individuals and their information and imposes duties upon federal agencies regarding the
collection, use, dissemination, and maintenance of personally identifiable information. The
Homeland Security Act of 2002, Section 222(2), states that the Chief Privacy Officer shall assure
that information is handled in full compliance with the fair information practices as set out in the
Privacy Act of 1974.
        In response to this obligation, the DHS Privacy Office developed a set of Fair Information
Practice Principles (FIPPs) from the underlying concepts of the Privacy Act to encompass the full
breadth and diversity of the information and interactions of DHS. The FIPPs account for the nature
and purpose of the information being collected in relation to DHS’s mission to preserve, protect,
and secure.
       DHS conducts Privacy Impact Assessments on both programs and information technology
systems, pursuant to the E-Government Act of 2002 (Section 208) and the Homeland Security Act
of 2002 (Section 222). Given that the search, detention, seizure, and retention of electronic devices
through a border search is a DHS practice, CBP is conducting this PIA as it relates to the DHS
construct of the FIPPs.

         1. Principle of Transparency
        Principle: DHS should be transparent and provide notice to the individual regarding its
collection, use, dissemination, and maintenance of PII. Technologies or systems using PII must be
described in a SORN and PIA, as appropriate. There should be no system the existence of which
is a secret.
         Due to the ongoing public interest of CBP’s use of its border search authority, CBP has
endeavored to provide as much notice and transparency regarding its border searches of electronic
devices as possible. As described in the original PIA, CBP provides signage in all inspection areas
that all vehicles, other conveyances, persons, baggage, packages, or other containers are subject to


26
  For a full description of the ATS process for storing information extracted from electronic devices, please see
Addendum 2.3 of the DHS/CBP/PIA-006(e) Automated Targeting System PIA, “Retention of Information from
Electronic Devices in the Automated Targeting System-Targeting Framework” (April 28, 2017), available at
www.dhs.gov/privacy.
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 14 of 23
                                                 Privacy Impact Assessment Update
                                                       DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                        Page 12


detention and search. CBP has created a tear-sheet27 to provide travelers who have questions or
concerns regarding the search of their electronic device. CBP has also published its previous, and
newly updated, policies regarding border searches of electronic devices, and is publishing this PIA
in tandem. CBP has also posted information on its website regarding the issue of border searches
of electronic devices.28
        In addition, at the time of the search, as a matter of policy, CBP will notify the individual
subject to search of the purpose and authority for such search, how the individual may obtain more
information on reporting concerns about their search, and how the individual may seek redress
from the agency if he or she feels aggrieved by a search. If the Officer or other appropriate CBP
official determines that the fact of conducting this search cannot be disclosed to the individual
transporting the device without impairing national security, law enforcement, officer safety, or
other operational interests, notification may be withheld.29
        As in 2009, CBP may retain information obtained from searches of electronic devices in a
Privacy Act compliance system of records, consistent with the purpose of the collection. CBP has
provided additional notice to the public by publishing system of records notices regarding these
collections. Some of the SORNs that may be applicable to information obtained from a border
search of electronic devices are:
        DHS/CBP-006 Automated Targeting System30 covers information that is extracted from
         an advanced search of a device and stored in the ATS-Targeting Framework.
        DHS/CBP-011 U.S. Customs and Border Protection TECS31 covers among other things,
         any records of any inspections conducted at the border by CBP, including inspections of
         electronic devices, including factors on the initiation of the search as described in the TECS
         Electronic Media Report module.
        DHS/CBP-013 Seized Assets and Case Tracking System (SEACATS)32 provides notice
         regarding any seizures, fines, penalties, or forfeitures associated with the seizure of
         electronic devices.
These SORNs provide overall notice and descriptions of how CBP functions in these
circumstances, the categories of individuals, the types of records maintained, the purposes of the
examinations, detentions, and seizures, and the reasons for sharing such information. Any third
party information that is retained from an electronic device and maintained in a CBP system of
records will be secured and protected in the same manner as all other information in that system.


27
   See https://www.cbp.gov/sites/default/files/documents/inspection-electronic-devices-tearsheet.pdf.
28
   See CBP Search Authority, available at https://www.cbp.gov/travel/cbp-search-authority.
29
   CBP Directive at 5.4.1.3.
30
   DHS/CBP-006 Automated Targeting System, May 22, 2012, 77 FR 30297.
31
   DHS/CBP-011 U.S. Customs and Border Protection TECS, December 19, 2008, 73 FR 77778.
32
   DHS/CBP-013 Seized Assets and Case Tracking System, December 19, 2008, 73 FR 77764.
          Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 15 of 23
                                                  Privacy Impact Assessment Update
                                                       DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                        Page 13


        Privacy Risk: There is a risk that individuals do not have notice that CBP may search their
electronic devices as part of a border search.
        Mitigation: This risk is mitigated. CBP has been proactive in its notice and transparency
about this program, to include publicly releasing the policy for these searches and publishing
corresponding PIAs. In addition, at the time of collection, travelers are provided signage in the
inspection area and specialized tear sheets regarding border searches of electronic devices.
        Searches of electronic devices should be conducted in the presence of the individual whose
information is being examined unless there are national security, law enforcement, officer safety,
or other operational considerations that make it inappropriate to permit the individual to remain
present. Permitting an individual to remain present during a search does not necessarily mean that
the individual shall observe the search itself. If permitting an individual to observe the search could
reveal law enforcement techniques or potentially compromise other operational considerations, the
individual will not be permitted to observe the search itself.
        In very few cases, CBP is unable to provide notice to travelers that their electronic devices
are being searched due to national security or serious law enforcement concerns, when providing
notice at the time of collection may compromise ongoing investigations or increase a national
security threat. Due to the limited nature of this circumstance, and the public signage and
information available regarding this program, this risk remains mitigated.

          2. Principle of Individual Participation
       Principle: DHS should involve the individual in the process of using PII. DHS should, to
the extent practical, seek individual consent for the collection, use, dissemination, and
maintenance of PII and should provide mechanisms for appropriate access, correction, and
redress regarding DHS’s use of PII.
        There have been no changes to individual participation since the 2009 PIA. As described
then, a traditional approach to individual participation is not always practical for CBP due to its
law enforcement and national security missions. Allowing the traveler to dictate the extent of a
border search and the detention, seizure, retention, and sharing of the information encountered
during that search would interfere with the U.S. government’s ability to protect its borders and
diminish the effectiveness of such searches, thereby lessening our overall national security.
          Privacy Risk: There is a risk that individuals cannot consent to, or opt-out of, a border
search.
       Mitigation: This risk is partially mitigated. All belongings a traveler carries when crossing
the U.S. border, including electronic devices,33 are subject to search by CBP pursuant to its

33
  Pursuant to CBP Directive No. 3340-049A “Border Searches of Electronic Devices” (January 2018), an electronic
device is any device that may contain information in an electronic or digital form, such as computers, tablets, disks,
drives, tapes, mobile phones and other communication devices, cameras, music and other media players.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 16 of 23
                                                Privacy Impact Assessment Update
                                                     DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                      Page 14


authority to enforce immigration, customs, and other federal laws at the border. Border searches
can implicate ongoing law enforcement investigations, or involve law enforcement techniques and
processes that are highly sensitive. For these reasons, it may not be appropriate to allow the
individual to be aware of or participate in a border search. Providing individuals of interest access
to information about them in the context of a pending law enforcement investigation may alert
them to or otherwise compromise the investigation.
        To help partially mitigate this risk, CBP will involve the individual in the process to the
extent practical given the facts and circumstances of the particular border search. In particular,
pursuant to the newly issued policy, CBP may ask individuals to provide passcodes or other means
to access the device, or clarify what specific information on their device is privileged, thereby
involving the traveler in the search.34 Should the border search continue after an individual’s
departure from the port or other location of detention, the traveler will be notified if his or her
electronic device is detained or seized. In instances when direct individual participation is
inappropriate, substantial transparency, well-documented processes, well-trained CBP Officers,
safeguards, and oversight will help to ensure the accuracy and integrity of these processes and
information.
        3. Principle of Purpose Specification
       Principle: DHS should specifically articulate the authority which permits the collection of
PII and specifically articulate the purpose or purposes for which the PII is intended to be used.
        The authority of the Federal Government to conduct searches and inspections of persons
and merchandise crossing our nation’s borders is well-established and extensive; control of the
border is a fundamental principle of sovereignty. “[T]he United States, as sovereign, has the
inherent authority to protect, and a paramount interest in protecting, its territorial integrity.” 35 “The
Government’s interest in preventing the entry of unwanted persons and effects is at its zenith at
the international border. Time and again, [the Supreme Court has] stated that ‘searches made at
the border, pursuant to the longstanding right of the sovereign to protect itself by stopping and
examining persons and property crossing into this country, are reasonable simply by virtue of the
fact that they occur at the border.”36 “Routine searches of the persons and effects of entrants [into
the United States] are not subject to any requirement of reasonable suspicion, probable cause, or
warrant.” 37 Additionally, the authority to conduct border searches extends not only to persons and
merchandise entering the United States, but applies equally to those departing the country.38


34
   CBP Directive No. 3340-049A at 5.2.1.1 (regarding privilege) and at 5.3.1 (regarding passcodes and encryption).
35
   United States v. Flores-Montano, 541 U.S. 149, 153 (2004).
36
   Id. at 152-53 (quoting United States v. Ramsey, 431 U.S. 606, 616 (1977)).
37
   United States v. Montoya de Hernandez, 473 U.S. 531, 538 (1985).
38
   See, e.g., United States v. Boumelhem, 339 F.3d 414, 422-23 (6th Cir. 2003); United States v. Odutayo, 406 F.3d
386, 391-92 (5th Cir. 2005); United States v. Oriakhi, 57 F.3d 1290, 1296-97 (4th Cir. 1995); United States v.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 17 of 23
                                                Privacy Impact Assessment Update
                                                        DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                         Page 15


        As a constitutional matter, border search authority is premised in part on a reduced
expectation of privacy associated with international travel.39 Persons and merchandise encountered
by CBP at the international border are not only subject to inspection under U.S. law, they also have
been or will be abroad and generally subject to the legal authorities of at least one other sovereign.40
         In addition to longstanding federal court precedent recognizing the constitutional authority
of the U.S. Government to conduct border searches, numerous federal statutes and regulations also
authorize CBP to inspect and examine all individuals and merchandise entering or departing the
United States, including all types of personal property, such as electronic devices. 41 These
authorities support CBP’s enforcement and administration of federal law at the border and
facilitate the inspection of merchandise and people to fulfill the immigration, customs, agriculture,
and counterterrorism missions of the Department.42
        Because CBP enforces federal law at the border, information may be detained or retained
from a traveler’s electronic device for a wide variety of purposes. CBP may use data contained on
electronic devices to make admissibility determinations or to identify evidence of violations of
law, including importing obscene material, drug smuggling, other customs violations, or terrorism,
among others. The information may be shared with other agencies that are charged with the
enforcement of a law or rule if the information is evidence of a violation of such law or rule. In
appropriate circumstances, CBP may also convey electronic device or information obtained from
the device with third parties for the purpose of obtaining technical assistance to render a device or
its contents in a condition that allows for inspection. Consistent with applicable laws and SORNs,
information lawfully obtained by CBP may be shared with other state, local, federal, and foreign
law enforcement agencies in furtherance of enforcement of their laws.
        Privacy Risk: There is no privacy risk to purpose specification. The legal precedent is
clear, and all information is maintained, stored, and disseminated consistent with published
systems of records notices.



Ezeiruaku, 936 F.2d 136, 143 (3d Cir. 1991) United States v. Cardona, 769 F.2d 625, 629 (9th Cir. 1985); United
States v. Udofot, 711 F.2d 831, 839-40 (8th Cir. 1983).
39
   See Flores-Montano, 541 U.S. at 154 (noting that “the expectation of privacy is less at the border than it is in the
interior”).
40
   See Boumelhem, 339 F.3d at 423.
41
   See, e.g., 8 U.S.C. §§ 1225; 1357; 19 U.S.C. §§ 482; 507; 1461; 1496; 1581; 1582; 1589a; 1595a; see also 19
C.F.R. § 162.6 (“All persons, baggage, and merchandise arriving in the Customs territory of the United States from
places outside thereof are liable to inspection and search by a Customs officer.”).
42
   This includes, among other things, the responsibility to “ensure the interdiction of persons and goods illegally
entering or exiting the United States”; “detect, respond to, and interdict terrorists, drug smugglers and traffickers,
human smugglers and traffickers, and other persons who may undermine the security of the United States”;
“safeguard the borders of the United States to protect against the entry of dangerous goods”; “enforce and administer
all immigration laws”; “deter and prevent the illegal entry of terrorists, terrorist weapons, persons, and contraband;”
and “conduct inspections at [] ports of entry to safeguard the United States from terrorism and illegal entry of
persons.” 6 U.S.C. § 211.
       Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 18 of 23
                                               Privacy Impact Assessment Update
                                                DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                 Page 16


       4. Principle of Data Minimization
        Principle: DHS should only collect PII that is directly relevant and necessary to
accomplish the specified purpose(s) and only retain PII for as long as is necessary to fulfill the
specified purpose(s). PII should be disposed of in accordance with DHS records disposition
schedules as approved by the National Archives and Records Administration (NARA).
         Over-collection of, or access to, information by CBP Officers as part of their border search
of electronic devices is a primary privacy concern for the traveling public. As stated above, with
the rise in storage available on small electronic devices, the amount of information that can be
accessed by a device using cloud-based applications, and the amount of personal information that
individuals now store on their electronic devices, travelers may be wary of letting a CBP Officer
scroll through such a device. Because of the volume of information available on, or accessible by,
electronic devices, CBP has imposed policy based limitations on CBP’s retention of information.
Officers may seize and retain an electronic device, or copies of information from the device, when,
based on a review of the electronic device encountered or on other facts and circumstances, they
determine there is probable cause to believe that the device, or copy of the contents from the
device, contains evidence of a violation of law that CBP is authorized to enforce or administer.
However, without probable cause to seize an electronic device or a copy of information contained
therein, CBP may retain only information relating to immigration, customs, and other enforcement
matters if such retention is consistent with the applicable system of records notice.
       Privacy Risk: There is a risk that CBP may access traveler information that is stored in
the cloud, such as information from social network sites, web-based email services, online
banking, and other highly sensitive information.
        Mitigation: This risk is mitigated. Border searches of electronic devices include searches
of the information stored on the device when it is presented for inspection or during its detention
by CBP for an inbound or outbound border inspection. The border search will include an
examination of only the information that is resident upon the device and accessible through the
device’s operating system or through other software, tools, or applications. Officers may not
intentionally use the device to access information that is solely stored remotely. To avoid retrieving
or accessing information stored remotely and not otherwise present on the device, Officers will
either request that the traveler disable connectivity to any network (e.g., by placing the device in
airplane mode), or, when warranted by national security, law enforcement, officer safety, or other
operational considerations, Officers will themselves disable network connectivity. Officers also
take care to ensure, throughout the course of a border search, that they do not take actions that
would make any changes to the contents of the device.
       Privacy Risk: There is a risk that CBP will retain information obtained from an electronic
device for a period longer than necessary to make an admissibility determination or take a law
enforcement action.
       Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 19 of 23
                                               Privacy Impact Assessment Update
                                                DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                 Page 17


        Mitigation: This risk is mitigated. A CBP Officer may detain electronic devices, or copies
of information contained therein, for a brief, reasonable period of time to perform a thorough
border search. The search may take place on-site or at an off-site location, and is to be completed
as expeditiously as possible. Unless extenuating circumstances exist, the detention of devices
ordinarily should not exceed five (5) days. Devices must be presented in a manner that allows CBP
to inspect their contents. Any device not presented in such a manner may be subject to exclusion,
detention, seizure, or other appropriate action or disposition.
        If a device is detained, supervisory approval is required for detaining electronic devices, or
copies of information contained therein, for continuation of a border search after an individual’s
departure from the port or other location of detention. Port Director; Patrol Agent in Charge;
Director, Air Operations; Director, Marine Operations; Special Agent in Charge; or other
equivalent level manager approval is required to extend any such detention beyond five (5) days.
Extensions of detentions exceeding fifteen (15) days must be approved by the Director, Field
Operations; Chief Patrol Agent; Director, Air Operations; Director, Marine Operations; Special
Agent in Charge; or, other equivalent manager, and may be approved and re-approved in
increments of no more than seven (7) days. Approvals for detention and any extension thereof
shall be noted in appropriate CBP systems.
        If after reviewing the information pursuant to the time frames above, there is no probable
cause to seize the device or the information contained therein, any copies of the information held
by CBP must be destroyed, and any electronic device must be returned, unless CBP retains
information relating to immigration, customs, or other enforcement matters where such retention
is consistent with the applicable system of records notice. Upon this determination, the copy of the
information will be destroyed as expeditiously as possible, but no later than seven (7) days after
such determination unless circumstances require additional time, which must be approved by a
supervisor and documented in an appropriate CBP system and which must be no later than twenty-
one (21) days after such determination.
        CBP has self-imposed these data retention requirements as a matter of policy pursuant to
the CBP Border Searches of Electronic Devices policy to help mitigate this risk. To provide an
additional layer of oversight and transparency, the CBP Privacy Officer will conduct a CBP
Privacy Evaluation of these records within one year of the publication of this PIA and share the
results of the Privacy Evaluation with the DHS Privacy Office.

       5. Principle of Use Limitation
        Principle: DHS should use PII solely for the purpose(s) specified in the notice. Sharing PII
outside the Department should be for a purpose compatible with the purpose for which the PII was
collected.
       As with data minimization, the same privacy concerns arise for use limitation. The more
information that Officers have available to them, the greater the risk that they may use the
       Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 20 of 23
                                               Privacy Impact Assessment Update
                                                 DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                  Page 18


information in a manner that is inconsistent with the purpose and authority for collection. Also,
CBP is not always technically able to conduct a search of a device without requesting assistance.
In this situation, there are privacy risks regarding the use of information by the assisting entity.
        As a federal law enforcement agency, CBP has broad authority to share lawfully seized
and/or retained information with other federal, state, local, and foreign law enforcement agencies
in furtherance of law enforcement investigations, counterterrorism, and prosecutions (consistent
with applicable SORNs). To ensure that a traveler’s seized and/or retained information is used for
the proper purpose, all CBP employees with access to the information are trained regarding the
use, dissemination, and retention of PII. Employees are trained not to access the traveler’s
information without an official need to know and to examine only that information that might
pertain to their inspection or investigation; access to such information is tracked and subject to
audit. Any such sharing is pursuant to a published routine use and documented in appropriate CBP
systems and/or is recorded by those systems’ audit functions.
       Privacy Risk: There is a risk that in the course of seeking technical assistance from an
external agency to conduct an analysis of a device, the external agency will retain the information
exploited from the device inconsistent with CBP policy.
        Mitigation: This risk is partially mitigated. All electronic devices, or copies of information
contained therein, provided to an assisting entity may be retained for the period of time needed to
provide the requested assistance to CBP, unless the assisting entity has its own independent
authority to maintain the information. At the conclusion of the requested assistance, all information
must be returned to CBP as expeditiously as possible. The assisting entity should destroy all copies
of the information conveyed unless it invokes its own independent authority to retain the
information.
        If an assisting entity elects to continue to retain or seize an electronic device or information
contained therein, that agency assumes responsibility for processing the retention or seizure.
Copies may be retained by an assisting entity only if and to the extent that it has the independent
legal authority to do so – for example, when the information relates to terrorism or national security
and the assisting entity is authorized by law to receive and analyze such information. In such cases,
the retaining entity should advise CBP of its decision to retain information under its own authority.
        Privacy Risk: Because many individuals use the same passcodes or PINs across multiple
devices or services, there is a risk that CBP may use a previously collected passcode, PIN, or other
means of access to access a recently searched electronic device.
        Mitigation: This risk is mitigated. As described above, as technology has enabled more
sophisticated data security safeguards to be employed over electronic devices, CBP has self-
imposed controls over how and when it will access, store, and destroy information that is passcode-
protected or encrypted.
       Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 21 of 23
                                               Privacy Impact Assessment Update
                                                  DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                   Page 19


        Travelers are obligated to present electronic devices and the information contained therein
in a condition that allows inspection of the device and its contents. If presented with an electronic
device containing information that is protected by a passcode or encryption or other security
mechanism, an Officer may request the individual’s assistance in presenting the electronic device
and the information contained therein in a condition that allows inspection of the device and its
contents.43 Officers may request passcodes or other means of access to facilitate the examination
of an electronic device or information contained on an electronic device, including information on
the device that is accessible through software applications present on the device that is being
inspected or has been detained, seized, or retained.
         Any passcodes or other means of access provided by the traveler will be retained as needed
to facilitate the examination, however they must be deleted or destroyed when no longer needed
to facilitate the search of a given device, and may not be used to access information that is only
stored remotely.44 The CBP Privacy Officer shall conduct a CBP Privacy Evaluation of this
requirement within one year of publication of this PIA and share the results of the Privacy
Evaluation with the DHS Privacy Office.
        6. Principle of Data Quality and Integrity
      Principle: DHS should, to the extent practical, ensure that PII is accurate, relevant, timely,
and complete, within the context of each use of the PII.
        There are no changes to the privacy risks surrounding data quality and integrity since the
original PIA was published. As described in 2009, inaccurate, irrelevant, untimely, or incomplete
information may result in cases moving to prosecution when none is warranted, or may result in
cases being dismissed when a violation has occurred. To ensure the PII is accurately recorded,
CBP takes precautions to prevent the alteration of the information on the electronic device. To
ensure the PII is relevant and timely, CBP detains the information from the traveler’s electronic
device at the time the traveler attempts to enter the United States. Further, CBP keeps the
information from a traveler’s electronic device only until the border search has reached a
conclusion, at which time copies of the information are destroyed, unless further retention is
appropriate under applicable law and policy and consistent with the appropriate retention schedule.
Information entered into TECS, SEACATS,45 and other systems of records are kept with
annotations noting the time they were added to the file for contextual relevancy.




43
   CBP Directive No. 3340-049A at 5.3.1.
44
   CBP Directive No. 3340-049A at 5.3.2.
45
   DHS/CBP-013 Seized Assets and Case Tracking System, December 19, 2008, 73 FR 77764.
         Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 22 of 23
                                                 Privacy Impact Assessment Update
                                                        DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                         Page 20


         7. Principle of Security
       Principle: DHS should protect PII (in all forms) through appropriate security safeguards
against risks such as loss, unauthorized access or use, destruction, modification, or unintended or
inappropriate disclosure.
        There are no changes to the privacy risks surrounding security since the original PIA was
published. CBP will appropriately safeguard information retained, copied, or seized from an
electronic devices and during conveyance. 46 Appropriate safeguards include keeping materials in
locked cabinets or rooms, documenting and tracking copies to ensure appropriate disposition, and
other safeguards during conveyance such as password protection or physical protections. Any
suspected loss or compromise of information that contains personal data retained, copied, or seized
under this Directive must be immediately reported to the Port Director; Patrol Agent in Charge;
Director, Air Operations; Director, Marine Operations; Special Agent in Charge; or equivalent
level manager and the CBP Office of Professional Responsibility.
        In addition, CBP employees must pass a full background investigation and be trained
regarding the access, use, maintenance, and dissemination of PII before being given access to the
system maintaining the information. Training materials are routinely updated, and the employees
must pass recurring TECS certification tests in order to maintain access. While these procedures
generally prevent employees from accessing information without some assurance of security,
specific security measures are in place to prevent unauthorized access, use, or dissemination for
each set of information. Employees must have an official need to know in order to access the
information. This need to know is checked by requiring supervisory approval before information
is scanned or copied from a traveler’s electronic device, and before information is shared outside
of CBP.
         8. Principle of Accountability and Auditing
        Principle: DHS should be accountable for complying with these principles, providing
training to all employees and contractors who use PII, and should audit the actual use of PII to
demonstrate compliance with these principles and all applicable privacy protection requirements.
        As a matter of policy, CBP has created robust auditing and accountability measures for this
program, in part due to the heightened privacy concerns regarding border searches of electronic
devices. All Officers performing a border search are responsible for completing all after-action
reporting requirements. This responsibility includes ensuring the completion of all applicable
documentation such as the Customs Form (CF) 6051D47 when appropriate, and creation and/or

46
   CBP Directive No. 3340 at 5.5.1.5.
47
   Customs Form (CF) 6051D is provided to the traveler as a receipt. This form contains contact information for the
traveler and the CBP Officer to ensure each party can contact the other with questions or for retrieval of the
electronic device at the conclusion of the border search. . From the time the electronic device is detained to the time
it is returned to the traveler, the device is kept in secured facilities with restricted access at all times.
        Case 1:17-cv-11730-DJC Document 98-8 Filed 06/06/19 Page 23 of 23
                                                Privacy Impact Assessment Update
                                                     DHS/CBP/PIA-008(a) Border Searches of Electronic Devices
                                                                                                      Page 21


updating records in CBP systems. Reports are to be created and updated in an accurate, thorough,
and timely manner. Reports must include all information related to the search through the final
disposition including supervisory approvals and extensions when appropriate. In addition, the
DHS Office of the Inspector General is required by statute to conduct annual reviews, over the
course of three consecutive years, as to whether CBP’s border searches of electronic devices are
being conducted in accordance with statutorily-required standard operations procedures for such
searches.48
        Privacy Risk: There is a risk of lack of oversight and accountability of this program.
        Mitigation: This risk is partially mitigated. The robust supervisory reviews and controls
described in the original PIA still remain. To continue to provide metrics and accountability
regarding this program, CBP Headquarters will continue to develop and maintain appropriate
mechanisms to ensure that statistics regarding border searches of electronic devices, and the results
thereof, can be generated from CBP systems using data elements entered by Officers.
        The updated policy directive also directs that the CBP Management Inspection49 will
develop and periodically administer an auditing mechanism to review whether border searches of
electronic devices are being conducted in conformity with this Directive. In addition, the CBP
Privacy Officer shall conduct a CBP Privacy Evaluation of the privacy controls noted above in the
PIA.


Responsible Official

        Debra L. Danisek
        Privacy Officer
        Office of the Commissioner, Privacy and Diversity Office
        U.S. Customs and Border Protection

Approval Signature
        Original, signed copy on file at the DHS Privacy Office.

        ________________________________
        Philip S. Kaplan
        Chief Privacy Officer
        Department of Homeland Security


48
  6 U.S.C. § 211(k)(5).
49
  The CBP Management Inspections Division is a division of the Office of Professional Responsibility that provides
internal audit and oversight for CBP operations.
